NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0635n.06
                             Filed: July 28, 2005

                                           No. 04-3739

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


PARKWOOD PLACE, et al.,                                  )
                                                         )         ON APPEAL FROM THE
       Plaintiffs-Appellants,                            )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE NORTHERN
v.                                                       )         DISTRICT OF OHIO
                                                         )
CITY OF BRECKSVILLE, et al.,                             )                           OPINION
                                                         )
       Defendants-Appellees.                             )




BEFORE:        BATCHELDER and COLE,Circuit Judges; REEVES, District Judge*

       R. GUY COLE, JR., Circuit Judge. Plaintiffs-Appellants Parkwood Place, et. al., appeal

a district court order granting Defendant-Appellee City of Brecksville’s motion to dismiss under

Rule 12(b)(6). The plaintiffs’ complaint alleges that the enactment of two zoning ordinances

violates state and federal law because the ordinances infringe upon plaintiffs’ property rights as

established in previous litigation regarding the zoning of the same property. On appeal, Parkwood

contends that the district court erred in: (1) dismissing the state law claims under the “law-of-the-

case” doctrine, (2) dismissing the federal constitutional claims because of collateral estoppel, and

(3) dismissing the takings claims because they were not yet ripe for review.



       *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 04-3739
Parkwood Place v. City of Brecksville

       We have reviewed the record and the parties’ submissions. For substantially the same

reasons set forth in the district court’s comprehensive opinion, we AFFIRM the district court’s

grant of the City of Brecksville’s motion to dismiss.




                                               -2-